Case 8:20-cr-00401-WFJ-AAS Document 3 Filed 12/16/20 Page 1 of 2 PagelD 14

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA
V.

CASE NO. 3. z2°¢" €9 \Te 2 Pras

JIMMY WAYNE HAMMONDS
a/k/a “THE MONKEY WHISPERER”

 

MOTION TO SEAL INDICTMENT e)
AND RELATED DOCUMENT ae,“
Pursuant to Fed. R. Crim. P. 6(e)(4), and in the site rat of law
enforcement, the United States of America by Maria Chapa Lopez, United States
Attorney for the Middle District of Florida, hereby moves the Court to direct the

Clerk to seal the Indictment, the file copy of the warrant(s), defendant

information sheet(s), this motion, the Court's order regarding this motion and any

other documents filed in this case that would identify the defendant(s). =e —
Disclosure of the existence of these documents prior to the arrest of a defendant S
G3 }
could hinder or impede arrest efforts. ; 1 5 ) Y =
The United States further moves that the Court direct the Clerk to seal the: o
WO 7

. . . 3 - . o ce cy
Indictment in this case except when necessary to provide certified copies-of the

Indictment to the United States Attorney's Office. a?
The United States further requests that the Court's Order allow the United
States Marshals Service to release certified copies of the arrest warrant to the case

agent or other appropriate law enforcement and/or to the United States
Case 8:20-cr-00401-WFJ-AAS Document 3 Filed 12/16/20 Page 2 of 2 PagelD 15

Attorney's Office, upon verbal request of the United States Attorney's Office to
the United States Marshals Service, without further order of the Court.

The United States further requests that the Court’s Order allow the United
States Marshals Service or other appropriate law enforcement agency to enter the
arrest warrant into the National Crime Information Center (NCIC) database or
other appropriate law enforcement database, without further order of the Court.

The United States further requests that the Court's Order allow the United
States to disclose the existence of the Indictment in any subsequent search and/or
seizure warrants which may be executed in conjunction with the arrest of the
defendant(s).

The United States further moves that the Court direct the Clerk to unseal
the documents described herein without further order when any named defendant
is taken into custody.

Respectfully submitted,

MARIA CHAPA LOPEZ
United States Attorney

py: Cb Ny

Colin P. McDonell

Assistant United States Attorney
United States Attorney 183

400 N. Tampa St., Ste. 3200
Tampa, FL 33602-4798

Telephone: (813) 274-6000
Facsimile: (813) 274-6358

E-mail: Colin.McDonell@usdoj.gov
